Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/20/2021 has been entered.
Applicants submission of IDS filed on 1/20/2021 have been considered. 

Status of the application
3.    	Claims 1 - 4, 6 -20 are pending in this application.
Claims 1, 3 have been amended.
Claim 5 has been cancelled.
Claims 14-20 have been withdrawn.
Claims 1-4, 6-13 have been rejected.

Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken w within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) -706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


5. 	Claims (1), 11, 5, 7, 8, 9,10, 12, 13 of the present application 15/011797 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1,3), 2, 5, 7, 8, 9,10, 11,13, 14 of copending application 15/376298. Although the claims at issue are not identical, they are not patentably distinct from each other. It is to be noted that parenthesis’ indicate combinations of claim limitations that are similar.
The reason is the copending claims 1,3 teach a composition having carbohydrate, lipid, dietary butyrate and protein component having the SEQ IDS as in claim 3 and the present application recites the claim 1 containing the claim limitations of claims 1,3 of the copending application 15/376298. It is also to be noted that claims 1, 5, 7, 8, 9, 10, 11, 12, 13, 14 (withdrawn claim) of the present application 15/011797 are similar to the claims (1,3), 2, 5, 7, 8, 9, 10, 11, 13, 14 (withdrawn) respectively of co-pending application 15/376298.

9, 10, 11), 12 (glucan), 14 (infant formula) of copending application 15/376330. It is to be noted that parenthesis indicate combination of claim limitations that are similar.
It is to be noted that applicants should also consider if some additional claims are not mentioned here but are identical/similar to be ODP, in order to take the necessary steps to proceed for further prosecution.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections -35 USC §103
6.    The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.    Claims 1-4, 7-9, 10, 11,13 are rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Banavara et al. US 2014/0255538 in view of Stahl et al. US 2010/0216740 and further in view of Nittynen et al. (in Scandinavian Journal of Food and Nutrition 51 (2): 62-66, 2007) and in view of Meyer et al. USPN 4973489 and Raz E et al. US 2005/ 0180962 

9.    Regarding claims 1, 4, 13, Rangavajla et al. discloses an infant formula containing partially hydrolyzed protein, carbohydrate, lipid, vitamins and minerals ([0036]). Rangavajla et al. also discloses that the lipid source can be any known in the art ([0036]).  Rangavajla et al. also discloses that the nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins, whey and casein (in Abstract, [0029]), followed by combining a source of carbohydrate and lipid source to form infant formula ([0013]) which becomes similar to proteins found in human milk ([0014]).
Rangavajla et al. discloses a nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins, whey and casein (in Abstract, [0029]). Applicants’ specification identifies the recited sequences as ‘protein equivalent 
Therefore, protein contributes hydrolyzed whey plus casein with proteinase N mediated hydrolysis and degree of hydrolysis is 4-10% as disclosed by Rangavajla et al. (in abstract and in [0030] of Rangavajla et al.) to meet claim 4. Therefore, as the disclosed hydrolyzed peptide is derived from the hydrolyzed whey and casein, which contributes 50% protein on a dry weight basis, using proteinase N and degree of hydrolysis also meets the claim limitation of claim 4 of the presently claimed invention, therefore, it meets the claim limitation of “wherein 1 % to 99% of the protein equivalent source includes a peptide component comprising” as claimed in claim 1.
It is to be noted that amended claim 1 recites “ each of the following individual peptides” and contains the peptides made by hydrolyzing a whey, casein hydrolysate, and hydrolyzed by Protease N as disclosed by Rangavajla et al. (in Abstract and in [0030]). It is also to be noted that this specific enzyme has been used for hydrolysis to obtain claimed hydrolyzed peptides as evidenced by applicants’ specification (in applicants’ specification, in PGPUB, [0085], Table 1). Therefore, the similar sequence IDs in the amended claim 1 would have been obtained by hydrolyzing the whey and 
Rangavajla et al. is silent about
(i)    dietary butyrate and 
(ii)    dietary butyrate in an amount from about 22 mg/100 Kcal to about 280 mg/100 Kcal is present in the nutritional composition.
(iii)    polydextrose
(iv)    and galacto-oligosaccharide
With respect to (i), and (ii), Rangavajla et al. discloses that lipid is 3 to 7 g/100 Kcal ([0036]). Rangavajla et al. ([0036] discloses lipid source can be any known in the art ([0036]). Therefore, as the lipid source of  Rangavajla et al. can be any known in the art, it can be modified  with the teaching of Banavara et al. to incorporate fractionated milk fat having ‘butyrate’ which is beneficial for infant formula as an additional fat supplement/a fat supplement having dietary butyrate also as  taught by Stahl et al. ([0050]) in order to provide nutritional element which is beneficial for infant formula as an additional fat supplement/a fat supplement having dietary butyrate and discussed below. 
 Banavara et al. discloses that butyric acid is present 4.4 g/I00g lipid (fatty acid) and after fractionation, it is reduced to 1.0 g/100gm ([0081]). Therefore, it (after fractionation) can be supplemented with the butyrate in order to bring normal amount of 4.4 gm/100gm present in milk fat (actual). It is to be noted that approximately 3 gm lipid has 132 mg and 7 gm lipid has about 308 mg butyric acid (44mg butyric acid/g lipid) and 
Stahl et al. is used in order to establish teaching suggestive motivation (TSM) that butyrate has nutritional beneficial effect including infant formula also ([0050]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the nutritional composition of Rangavajla et al. ([0036] of Rangavajla et al. e.g. lipid source can be any known in the art) with the teaching of Banavara et al. to incorporate fractionated milk fat having ‘butyrate’ in order to provide nutritional element which is beneficial for infant formula as also taught by Stahl et al. ([0050]) and therefore, it meets claim limitation of “ from about 22 mg/100 Kcal to about 280 mg/100 Kcal” as claimed in amended claim 1.
With respect to (iii), Raz E discloses that the infant formula ([0013]) contains polydextrose as suitable sweeteners ([0121]) in the composition.
Meyer et al. discloses that low-calorie fat substitute sugar derivative is polydextrose, polygalactose etc. (at least in Background section col 1 lines 18-25).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the nutritional composition of Rangavajla et al. with the teaching of Raz et al. to incorporate polydextrose as suitable sweeteners ([0121]) in the composition and polydextrose also serves as low -calorie fat substitute sugar derivative is polydextrose, polygalactose etc. in order to protect from 
With respect to (iv), NPL Nittynen L et al. discloses that the use of galactooligo-saccharide (GOS) supplementation serves as prebiotic and provides the benefits of relieving constipation and having bifidogenic effect to infant formula, helps to reduce constipation (in Abstract and page 62 col 2 last paragraph) and provides good bowel movement by stimulating peristalsis in colon (page 64 col 2 last paragraph).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the nutritional composition of Rangavajla et al. with the teaching of NPL Nittynen L et al. to supplement galactooligo-saccharide (GOS) which serves as prebiotic and provides the benefits of relieving constipation and having bifidogenic effect to infant formula (in Abstract and page 62 col 2 last paragraph).
Regarding the claim limitation of “stimulating endogenous butyrate production comprising polydextrose and galacto-oligosaccharide”, it is to be noted that this can be addressed two ways:
(a) First, Nitynen et al. discloses Galacto-oligosaccharide (GOS) (At least in Abstract and in page 64 col 2 list few lines and page 65 col 1 first paragraph). NPL Nitynen et al. also specifically discloses that “Intestinal microbiota” (page 64 col 1 last paragraph). Nittyen et al. also discloses that  the utilization of GOS by the bacteria results the production of SCFA under in vitro condition (page 64 col 2 last paragraph). Therefore, NPL Nittyen et al. interpreted that the in vitro experiment is in support of lowering colonic pH by the intestinal bacteria (page 64 col 1 last paragraph) stimulate 
(b) It is also to be noted that the combinations of prior art disclose the ingredients polydextrose and GOS which meets claimed components in the claimed composition. Therefore, the disclosed individual components e.g. GOS and polydextrose  having identical or similar structure and function of the claimed GOS and polydextrose. Therefore, the nutritional composition containing GOS and polydextrose would provide the function of “stimulating endogenous butyrate production when present in the composition”. 
 Additionally, according to MPEP 2112 V according to MPEP 2112 V, “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”.

10.    Regarding claim 2, Rangavajla et al. also discloses that amount of protein typically can vary from about 1 to about 5 g/I00 Kcal ([0036]).

11.    Regarding claim 3, it is to be noted that the “Table 1” as no deleted in claim 3 contains the peptides now claimed made by hydrolyzing a whey, casein hydrolysate, and hydrolyzed by Protease N as also evidenced by applicants own specification (in applicants specification, in PGPUB, [0085], Table 1), therefore, the sequence IDs in the amended claim 3 would have been obtained by hydrolyzing the whey and casein protein 
It is to be noted that claim 1 is broad and it recites the identical enzyme protease N mediated partial hydrolysis of milk proteins, whey and casein and substrate as disclosed by Rangavajla et al. (e.g. protein used in infant formula) (in Abstract, [0029]). Therefore, the hydrolyzed product of Rangavajla et al. would encompass the claimed peptides present in the claimed invention.

12.	 Regarding claims 7, 8, modified Rangavajla et al. disclose that butyrate has beneficial effect to use in infant formula (in Stahl et al. [0050]).
Modified Rangavajla et al. are silent about “ enriched lipid fraction derived from milk” as claimed in claim 7 and also “ enriched lipid fraction derived from milk further comprises milk fat globule membrane” as claimed in claim 8.
Banavara et al. discloses that the lipid source can be an enriched lipid fraction which comprises structured fat globules and is used in the nutritional composition (in Banavara et al., Abstract, [0052], [0053] e.g. butyric acid, [0054]).
Banavara et al. also discloses that the lipid source includes milk-fat globule membrane (Abstract, [0035]) in order to have stabilized milk fat globules ([0006]) and an enriched lipid fraction in the composition which provides better improved digestion and also provide a synergistic and additive beneficial health effects (Abstract) to meet claim 8. Banavara et al. also discloses that milk fat globules in an infant formula is better than vegetable oils ([0014], [0021], and [0030]) in order to provide infant product.

Claims 7, 8 are also considered as product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the 

13.    Regarding claims 9, 10, Rangavajla et al. also discloses that the composition contains long chain PUFA ([0040]) and it can include arachidonic acid, docosahexanoic acid and it can be both in the nutritional composition ([0040]).

14.    Regarding claim 11, Rangavajla et al. also discloses that the composition can include probiotic also ([0038]).

15.    Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rangavajla et al. US 2006/0286208 in view of secondary prior arts as applied to claim 1 and further in view of Berni Canai et al. US 2011/0098319.

16.    Regarding claim 6, modified Rangavajla et al. are silent about dietary butyrate as claimed in claim 6.


It is to be noted that even if Barni canai et al. does not specifically mention “infant formula”, Barni Canai et al. discloses that phenyl alanine butyramide derivative has multi-benefits as discussed above (in Barni Canai et al. [0001], [0026], [0027]) and the benefits are common irrespective of any nutritional composition including infant formula also.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to further modify modified Rangavajla et al. to include the teaching of Berni Canani et al. to include butyric acid as phenylalanine butyramide derivative in order to achieve the benefits of e.g. suitable for (i) easy oral administration, .


17.    Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of secondary prior arts as applied to claim 1 and further in view of Khoury et al. (in J Nutrition and Metabolism pages 1-28,2012).

18.    Regarding claim 12, modified Rangavajla et al. do not disclose beta glucan in the composition.
B-Khoury teaches that "...beta glucan ((3-glucan)... a dietary fiber readily found in oat and barley bran... is a relatively inexpensive milling byproduct, and it is added to foods on the assumption that this will contribute to health benefits" (p 1,2nd Col, 1st paragraph) and that "[beta] glucan also contributes to glycemic control" (thus lowering the incidence of metabolic syndrome, p6, 2nd Col, bottom).

Response to arguments
19.	Applicants’ arguments on page 7 in relation to “Double patenting” is considered. Accordingly, the “Double patenting” rejection is maintained.


In response, and as discussed above in the office action that Rangavajla et al. discloses that lipid is 3 to 7 g/100 Kcal ([0036]). Banavara et al. discloses that butyric acid is present 4.4 g/I00g lipid (fatty acid) and after fractionation, it is reduced to 1.0 g/100gm ([0081]). Therefore, it (after fractionation) can be supplemented with the butyrate in order to bring normal amount of 4.4 gm/100gm present in milk fat (actual). It is to be noted that approximately 3 gm lipid has 132 mg and 7 gm lipid has about 308 mg butyric acid (44mg butyric acid/g lipid) and can be substituted with the equivalent amount of butyrate in infant formula which is beneficial for infant formula as also taught by Stahl et al. ([0050]) and therefore, it meets claim limitation of “from about 22 mg/100 Kcal to about 280 mg/100 Kcal” as claimed in amended claim 1.

21.	Applicants argued on page 9 that Rangavajla et al. discloses the amount of lipid 3 to 7 gm lipid/100 kCal is from vegetable oil and not from ilk fat. 
In response, it is to be noted that and as discussed above in the office action that Rangavajla et al. ([0036] discloses lipid source can be any known in the art ([0036]). It is also to be noted that the independent claim 1 with open ended “comprising” transitional phrase can include dietary butyrate with milk fat fraction can include dietary butyrate containing milk fat fraction  into the  composition of Rangavajla et al. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the nutritional composition of Rangavajla et al. ([0036] of Rangavajla et al. e.g. lipid source can be any known in the art) with the teaching of 
In addition, in response to applicant's argument on page 9 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

22.	Applicants argue on page 10 and page 12 that “Stahl does not cure the deficiencies of Rangavajla and Banavara. Stahl does not provide any guidance or motivation in converting the amount of butyric acid taught in Banavara into the claimed amount of about 22 mg/100 kcal to about 280 mg/100 kcal dietary butyrate, wherein the dietary butyrate comprises butyrate salts, glycerol esters of butyric acid, and amide derivatives of butyric acid. Stahl merely teaches that butyrate can be included in infant formulas, and is completely silent on the amount or type of butyrate. The reference therefore does not teach any way of converting butyric acid into the claimed dietary butyrate. Stahl therefore does not provide any motivation to convert the amount of 
In response, and as discussed above in the office action that the amount of butyrate has been used by considering Rangavajla and Banavara.
 Stahl et al. is used (just) in order to establish teaching suggestive motivation (TSM) that butyrate has nutritional beneficial effect including infant formula also ([0050]). It is also to be noted that c4 butyric acid can be in the form of butyrate in milk as evidenced by Ganapathy et al. US 2009/0123388 ([0170] e.g. breast milk contains butyrate) which is not used as evidentiary reference in order to make the office action simple. Therefore, supplementation of butyrate which may be considered as additional supplementation which provides c4 butyric acid as salt form which has the multi-nutritional benefit as taught by Stahl et al. ([0050]). 

22.	Applicants argued on pages 10,11 that 
(a) Applicant reiterates that Examiner uses the concept of inherent obviousness to allege that the polydextrose and galacto-oligosaccharides can stimulate endogenous production of butyrate. See Office Action, e.g., p. 12-13. Applicant again disagrees with Examiner’s analysis. Applicant disputes that Nittynen teaches that galacto-oligosaccharides (GOS) can increase SCFA production by bacterial fermentation in colonic environments” 

In response to (a) , NPL Nittyen et al. discloses many improved functional characteristics of GOS including SCFA production and was used in the last office action. Therefore, motivation without SCFA production is strong enough to combine Nittyen et al. with Rangavajla et al. However, regarding the arguments in relation to SCFA production under in vitro condition is addressed below while addressing arguments related to “Inherency”. 

23.	Regarding inherency, as discussed above, Nittyen et al. also discloses that  the utilization of GOS by the bacteria results the production of SCFA under in vitro condition (page 64 col 2 last paragraph). Therefore, NPL Nittyen et al. interpreted that the in vitro experiment is in support of lowering colonic pH by the intestinal bacteria (page 64 col 1 last paragraph) stimulate growth of good bacteria e.g. lactic acid bacteria and suppress the growth of bad bacteria (page 65 col 1 first paragraph).  Therefore, NPL Nittyen et al. has implicit support for endogenous butyric acid/butyrate production by GOS. 
In response to (b), it is also to be noted that the combinations of prior art disclose the ingredients polydextrose and GOS which meets claimed components in the claimed composition. Therefore, the disclosed individual components e.g. GOS and polydextrose having identical or similar structure and function of the claimed GOS and polydextrose. Therefore, the nutritional composition containing GOS and polydextrose 
 	(Additionally), according to MPEP 2112 V according to MPEP 2112 V, “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”.

Conclusion
24. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792